F I L E D
                                                      United States Court of Appeals
                                                              Tenth Circuit
                 UNITED STATES CO URT O F APPEALS
                                                          December 28, 2006
                              TENTH CIRCUIT              Elisabeth A. Shumaker
                                                             Clerk of Court

W ILLIAM LORD PU NCHARD, Royal
Democratic States of Continental
(Sudan) A frica Government,

     Plaintiff - Appellant,

v.

UN ITED STATES GO VER NM ENT;                    No. 05-2222
GEORGE W . BUSH, President;                    (D. New M exico)
STATE OF NEW M EXICO ; BILL            (D.Ct. No. CIV-05-129-JH/KBM )
RICHARDSON, Governor; DEBBIE
CLARK, New M exico Children
Protective Youth and Families
Department; NEW M EXICO STATE
SIXTH JUDICIAL DISTRICT
COURT; GARY JEFFR IES, Judge;
U.S. DEPARTM ENT O F STATE;
CONDOLEEZA RICE, U.S. Secretary
of State; ADRIAN FLORIS, Sergeant;
DEM ING CITY POLICE
DEPARTM ENT,

     Defendants - Appellees.
_______________________________
W ILLIAM LORD PU NCHARD, Royal
Democratic States of Continental
(Sudan) A frica Government,
                                                 No. 06-2076
     Plaintiff - Appellant,                    (D. New M exico)
                                       (D.Ct. No. CIV-05-130-JH/W DS)
v.

U N ITED STA TES D EPA RTM ENT
O F JU STIC E; B UR EA U O F
ALCOHOL, TOBACCO, FIREARM S
AND EXPLOSIVES; CARL W .
 CARROLL, Explosive Program C hief,

           Defendants - Appellees.




                             OR D ER AND JUDGM ENT *


Before H E N RY, BR ISC OE, and O’BRIEN, Circuit Judges.




       After examining the briefs and appellate record, this panel has determined

unanimously that oral argument would not materially assist the determination of

this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is

therefore ordered submitted without oral argument.

       This case concerns the consolidated pro se appeals of W illiam Lord

Punchard challenging the dismissal of two separate lawsuits. 1 In his first suit,

Punchard filed numerous claims against the President of the United States, the

Secretary of State, the United States Government, Governor Bill Richardson, the

State of New M exico, Debbie Clark, Children, Youth & Families Department, the



       *
         This order and judgment is not binding precedent except under the doctrines of
law of the case, res judicata and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 (eff. Dec. 1, 2006) and 10th Cir. R.
32.1 (eff. Jan. 1, 2007).


      1
         Because Punchard appears pro se, we construe his pleadings liberally. Ledbetter
v. City of Topeka, Kan., 318 F.3d 1183, 1187 (10th Cir. 2003).

                                            -2-
Sixth Judicial District Court, District Judge Gary Jefferies, the Deming City

Police Department, and Sargent Adrian Flores all arising from the removal, by the

police department, of two minors from Punchard’s automobile (Case # 05-2222).

Punchard’s second suit encompassed a number of claims filed against the

President of the United States, the Bureau of Alcohol, Tobacco, Firearms and

Explosives (ATF) and ATF Arson and Explosives Program Chief Carson W .

Carroll, all arising from the denial of his application to the ATF for a permit to

purchase explosives (Case # 06-2076). Exercising jurisdiction pursuant to 28

U.S.C. § 1291, we AFFIRM .

                                     Discussion

      This is not our first introduction to Punchard’s legal complaints. See

Punchard v. New M exico, 956 F.2d 278 (10th Cir. 1992) (unpublished); Punchard

v. New M exico, 69 F.3d 548 (10th Cir. 1995) (unpublished); Punchard v. Luna

County Comm’n, 116 F.3d 489 (10th Cir. 1997) (unpublished); Punchard v. Luna

County Comm’n, 202 F.3d 282 (10th Cir. 2000) (unpublished). In previous filings

with the district court and this Court, Punchard has described himself as the head-

of-state of a non-existent Royal Democratic States of Continental (Sudan) Africa

Government. As we have done before, we disregard any reference or argument

Punchard makes that depends on that alleged entity’s existence. See Punchard v.

New M exico, 56 Fed. Appx. 443, 444 (10th Cir. 2003) (unpublished); and

Punchard v. The United States Bureau of Land M gmt., 180 Fed. Appx. 817, 818

                                          -3-
(10th Cir.) (unpublished), cert. denied, — S.Ct. — , 2006 W L 3037654 (2006).

Additionally, we note that Punchard’s propositions in both appeals are difficult to

understand and are not supported by cogent arguments or legal authority. W e will

not “m anufacture a party’s argument on appeal when it has failed in its burden to

draw attention to the error below.” Nat’l Commodity & Barter Assoc. v. Gibbs,

886 F.2d 1240, 1244 (10th Cir. 1989).

       1. Jurisdiction on Appeal

       Case # 05-2222, Civil Complaints Against Federal, State and Local

Entities 2

       Punchard initially appealed from the district court’s June 23, 2005 order

granting the federal defendants’ motion to dismiss. In its order, the district court

determined (1) Punchard’s complaint and amended complaint was unintelligible

and did not comply with Rule 8(a); (2) he failed to state a claim pursuant to Rule

12(b)(6) against any of the named federal defendants; and (3) he did not allege

any grounds for waiver of sovereign immunity. At that time, the district court

had not adjudicated the remaining claims against several state defendants and the

Deming City Police. Thus, the June 23, 2005 decision was not a final order.

       On December 14, 2005, the district court granted the D eming City Police’s



       2
        Since this case involved several federal, state and local government entities
including named parties, we have grouped all of the federal defendants together (federal
defendants), all of the state defendants together (state defendants) and the Deming City
Police Department defendants together (Deming City Police).

                                           -4-
motion to dismiss for failure to state a claim. And on M arch 30, 2006, the district

court granted the state defendants’ motion to dismiss for the same reasons it

dismissed the claims against the federal defendants. The district court then

entered a separate final judgment of the entire case. Because the district court

entered final judgment, Punchard’s July 15, 2005 appeal (federal defendants)

became ripe on M arch 30, 2006. See Lewis v. B. F. Goodrich Co., 850 F.2d 641,

645 (10th Cir. 1988) (F ED . R. A PP . P. 4(a)(2) permits a notice of appeal, filed

prematurely, to ripen once final judgment has been rendered).

      After final judgment had been rendered, Punchard did not file a formal

notice of appeal from the district court’s D ecember 14, 2005 order (D eming City

Police) and M arch 30, 2006 order (state defendants) and final judgment.

Nevertheless, we treat Punchard’s opening brief filed with this court on April 19,

2006, as the functional equivalent of a timely appeal as to the later orders and

final judgment. See Smith v. Barry, 502 U.S. 244, 248-49 (1992) (“If a document

filed within the time specified by Rule 4 gives the notice required by Rule 3, it is

effective as a notice of appeal.”). Accordingly, we have jurisdiction under 18

U.S.C. § 1291.

      Case # 06-2076, District Court Review of Agency Decision.

      Punchard appeals from the district court’s decision on the merits that ATF

properly denied, in accordance with APA procedures, Punchard’s application for

18 U.S.C. § 845(b) relief from disabilities regarding the right to purchase

                                          -5-
explosives. The district court determined that the ATF decision “was neither

arbitrary, nor capricious, nor an abuse of its discretion.” (R. Vol. 1 Doc. 44.)

Additionally, the district court found that ATF acted within the scope of its

authority and complied with prescribed APA procedures. The district court

entered its final judgment on February 23, 2006, and a timely appeal followed.

      2. M erits

      W e have thoroughly reviewed all of the numerous documents filed by

Punchard in this appeal and have reviewed de novo the district court’s final

judgements in favor of the defendants and the entire record on appeal. During

this review, we labored to understand Punchard’s incoherent ramblings and issues

on appeal. Nevertheless, our review demonstrates the district court’s resolution

in this case was substantially correct. The final judgment of the district court in

case number 05-2222 and case number 06-2076 is AFFIRM ED for the reasons set

out in the court’s orders. A ll pending motions are hereby DENIED.

                                       Entered by the C ourt:

                                       Terrence L. O ’Brien
                                       United States Circuit Judge




                                         -6-